 

--------------------------------------------------------------------------------

Exhibit 10.5
 


 
FRONTIER BEVERAGE COMPANY, INC.
EMPIRE FOOD BROKERS, INC.
1937 HARBOR AVE
MEMPHIS, TN  38113
TRUST ONE BANK
1715 AARON BRENNER DR
MEMPHIS, TN  38120
Loan Number  17602784   /   10              
Date  06/23/2010              
Maturity Date  12/08/2010              
Loan Amount  $   150,000.00              
Renewal Of  10010              
BORROWER'S NAME AND ADDRESS
LENDER'S NAME AND ADDRESS
Fed. Tax ID  06-1678089

 
For value received. I promise to pay to you, or your order, at your address
listed above the PRINCIPAL sum of  ONE HUNDRED FIFTY THOUSAND DOLLARS AND ZERO
CENTS  Dollars:  $150,000.00.
 
o
 Single Advance:  I will receive all of this principal sum on ____________.  No
additional advances are contemplated under this note.

 
x
Multiple Advance.  The principal sum shown above is the maximum amount of
principal I can borrow under this note.  On _________________ I will receive the
amount of $__________________ and future principal advances are contemplated.

 
 
Conditions: The conditions for future advances are UPON REQUEST OF CUSTOMER AND
APPROVAL OF LOAN OFFICER.
 
x
Open-End Credit: You and I agree that I may borrow under this note, prepay
this note in whole or in part, and borrow again under this note, so long as the
aggregate unpaid principal amount owed under this note at any time does not
exceed the amount of the principal sum set forth above.  My right to borrow is
subject to all other conditions of this note and expires on December 08, 2010.

o
Closed-End Credit: You and I agree that I may borrow in the aggregate an amount
not to exceed the principal sum shown above. Amounts I repay under this note may
not be reborrowed later. My right to borrow is subject to all other conditions
end expires on _______________________.

 
INTEREST:  I agree to pay interest on the outstanding principal balance from
June 23, 2010 at the rate of 6.000000% per year until the index rate changes.
 
x Variable Rate:  This rate may then change as stated below.
x Index rate:  The future rate will be 1.000 % ABOVE the following index rate: 
Lender's Prime, which is the base rate used by Lender to act interest rates at
which loans are made to various customers.  Loan may be made at, above or below
said prime rate.
o No Index:  The future rate will not be subject to any internal or external
index.  It will be entirely in your control.
x Frequency and Timing:  The rate on this note may change as often as DAILY.
A change in the interest rate will take effect WHEN THE INDEX RATE CHANGES.
x Limitations.  During the term of this loan, the applicable annual interest
rate will not be more than _____________ % or less than 6.00%.  The rate may not
change more than _____________% of each N/A.
Effect of Variable Rate:  A change in the interest rate will have the following
effect on the payments:
x The amount of each scheduled payment will change.     o The amount of the
final payment will change.
ACCRUAL METHOD:  Interest will be calculated on a ACTUAL # OF DAYS/360 - DAY
YEAR BASIS.
POST MATURITY RATE:  I agree to pay interest on the unpaid balance of this note
owing after maturity, and until paid in full, as stated below:
o on the same fixed or variable rate basis in effect before maturity (as
indicated above).
x at a rate equal to 21.00.
x LATE CHARGE:  I agree to pay a late charge on the portion of any payment not
made within 10 days after it is due equal to 5% of the unpaid amount with a
minimum of $100.00.
x ADDITIONAL CHARGES:  In addition to interest, I agree to pay the following
charges which o are x  are not included in the principal amount above:  SEE
DISBURSEMENT AUTHORIZATION.
PAYMENTS:  I agree to pay this note as follows:
 
x Interest:  I agree to pay accrued interest:  MONTHLY Beginning August 08,
2010.
x I agree to pay the principal December 08, 2010.
 
o Installments:  I agree to pay this note in _____ payments of principal and
interest.  The first payment will be in the amount of $_________________ and
will be due ____________________.  A payment of $___________ will be due
_________________ thereafter.  The final payment of the entire unpaid balance of
principal and interest will be due _________________.
 
x Unpaid Interest: Any accrued interest not paid when due (whether due by reason
of a schedule of payments or due because of Lender's demand) will become part of
the principal thereafter, and will bear interest at the interest rate in effect
from time to time as provided for in this agreement.
PURPOSE:  The purpose of this loan is WORKING CAPITAL LOC.
ADDITIONAL TERMS:  N/A.
 
 
 
 

--------------------------------------------------------------------------------

 
 
SECURITY AGREEMENT
 
SECURITY INTEREST:  I grant you a security interest in all of the Property
described below that I own or have sufficient rights in which to transfer an
interest, now or in the future,whatever the Property is or will be located, and
all proceeds and products of the Property.  "Property" includes all parts,
accessories, repairs, replacements, improvements, and accessions to the
property; any original evidence of title or ownership or the right to receive,
hold or dispose of the Property, and all obligations that support the payment or
performance of the Property. "Proceeds" includes anything acquired upon the
sale, lease, license, exchange, or other disposition of the Property; any rights
and claims arising from the Property; and any collections and distributions on
account of the Property.
 
x
Inventory:  All inventory, whether now owned or hereafter acquired by debtor,
including all goods, other than farm products, which now or hereafter:

(a) are leased by debtor as lessor;
(b) are held by debtor for sale or lease or to be furnished under a contract of
service;
(c) are furnished by debtor under a contract of service; or
(d) consist of raw materials, work in process, or materials used or consumed in
debtor's business.
 
x
Equipment:  All equipment, whether now owned or hereafter acquired by debtor,
including all goods now or hereafter owned by debtor other than inventory, farm
products, and consumer goods, and including all machinery, motor vehicles,
furniture, trade or business fixtures, manufacturing equipment, mobile
equipment, farm machinery and equipment, shop equipment, office equipment,
record-keeping equipment, parts and tools, computer and printing equipment, and
all goods which are, or are to become, fixtures.  All equipment described in any
list or schedule which debtor gives to Secured Party is also included in the
Property, but delivery of such a list is not necessary for the attachment of
Secured Party's security interest in debtor's equipment as described above, and
Secured Party's security interest is not limited to the Property described in
any such list or schedule.

 
o
Farm Products:  All farm products, whether now owned or hereafter acquired by
debtor, including all goods, other than standing timber with respect to which
debtor is engaged in raising, cultivating, propagating, fattening, grazing or
other farming, livestock, or agricultural operation and which are:

(a) crops grown, growing, or to be grown, including:
(ii) crops produced on trees, vines, and/or bushes; and
(ii) aquatic goods produced in aquacultural operations;
(b) livestock born or unborn, including aquatic goods produced in aquacultural
operations;
(c) feed, seed, fertilizer, medicines, or other supplies used or produced in
debtor's farming operation; or
(d) products of crops or livestock in their unmanufactured states.
 
x
Accounts. All accounts of debtor, whether now owned or existing or hereafter
acquired or arising, including all rights of debtor to payment of a monetary
obligation, whether or not earned by performance, and whether originally owned
to debtor or acquired by debtor after the obligation came into existence:

(a) for property that has been or is to be sold, leased, licensed, assigned, or
otherwise disposed of:
(b) for services rendered or to be rendered;
(c) for a policy of insurance issued or to be issued;
(d) for a secondary obligation incurred or to be incurred;
(e) for energy provided or to be provided;
(f) for the use or hire of a vessel under a charter or other contract;
(g) arising out of the use of a credit or charge card or information contained
on or for use with the card;
(h) as winnings in a lottery or other game of chance operated or sponsored by a
State, governmental unit of a State, or person licensed or authorized to operate
the game by a State or governmental unit of a State; and
(i) arising out of an interest in or claim under a policy or policies of
insurance for healthcare goods or services provided.
 
o
Instruments (including Promissory Notes), Documents, Chattal Paper (including
Electronic Chattel Paper), Letter-of-Credit, Rights, and Other Rights to
Payment:  As of debtor's right, title and interest, whether now owned or
existing or hereafter arising or acquired, in and to all instruments, documents,
chattel paper, letter-of-credit rights, and other rights to payment, including:

(a) all negotiable instruments, including promissory notes and any other
writings that evidence a right to payment of a monetary obligation and are not
themselves a security agreement or lease, and that are of a type that in
ordinary course of business are transferred by delivery with any necessary
endorsement or assignment, but not including investment property, letters of
credit, or writings that evidence a right to payment arising out of the use of a
credit or charge card or information contained on or for use with the card;
(b) all documents of title and all receipts of the type described in Section
7-201(2) of the Uniform Commercial Code;
(c) all chattel paper, including any record or records that evidence both a
monetary obligation and a security interest in specific goods, a security
interest in specific goods and software used in the goods, a security interest
in specific goods and license of software used in the goods, a lease of specific
goods, or a lease of specific goods and license of software used in the goods
(but not including charters or other contracts involving the use or hire of a
vessel or records that evidence a right to payment arising out of the use of a
credit or charge card or information contained on or for use with the card), and
including all chattel paper evidenced by a record or records consisting of
information stored in an electronic medium; and
(d) all letters of credit and letter-of-credit rights, including all rights of
debtor to payment or performance under a letter-of-credit, whether or not the
beneficiary has demanded or is at the time entitled to demand payment or
performance.
 
o
General Intangibles:  As general intangibles, whether now owned or hereafter
acquired by debtor, including any personal property, things in action, payment
intangibles, tax refunds, applications for patents, patents, copyrights,
trademarks, trade names, trade secrets, service marks, goodwill, customer lists,
permits and franchises, licenses, software, the right to use debtor's name and
likeness, and all property and rights described under the heading "Government
Payments and Programs" below (which description is incorporated herein by this
reference), but not including accounts, chattel paper, commercial tort claims,
deposit accounts, documents, goods, instruments, investment property,
letter-of-credit rights, letters of credit, money, or oil, gas, or other
minerals before extraction (as those terms are defined or used in Article 9 of
the Uniform Commercial Code).

 
o
Deposit Accounts:  All deposit accounts, whether now owned or hereafter acquired
by debtor, including all demand, time, savings, passbook, or similar accounts
maintained with a bank or other financial institution, but not including
investment property or accounts evidenced by an instrument.

 
o
Investment Property:  All of debtor's investment property, whether now owned or
hereafter acquired, including all securities, whether certificated or
uncertificated, securities entitlements, securities accounts, commodity
contracts, and commodity accounts.

 
o
Commercial Tort Claims:  All rights of debtor now existing or hereafter arising
in that certain tort claim more particularly described as follows (provide
description of tort claim):  ____________________________________.

 
o
Government Payments and Programs:  All payments, accounts, general intangibles,
or other benefits (including, but not limited to, payments in kind, deficiency
payments, letters of entitlement, warehouse receipts, storage payments,
emergency assistance payments, diversion payments, and conservation reserve
payments) in which debtor now has and in the future may have any rights or
interest and which arise under or as a result of any pre-existing, current or
future federal or State governmental program (including, but not limited to, all
programs administered by the Commodity Credit Corporation and ASCS).

 
x
Specific Property:  All of debtor's rights, title and interest, whether now
owned or hereafter acquired, in the following property (all without limiting the
generality of the applicable descriptions set forth above):  BLANKET UCC-3
FILING ON ACCOUNTS RECEIVABLE, INVENTORY & EQUIPMENT OF FRONTIER BEVERAGE
COMPANY, INC.

 
o
Standing Timber:  All of debtor's right, title and interest, whether now owned
or hereafter acquired, in standing timber located on the real property described
below, and all cutting rights with respect thereto.

 
o
As-Extracted Collateral:  All of debtor's right, title and interest, whether now
owned or hereafter acquired, in all oil, gas, and other minerals extracted from
the real property described below, and all accounts arising out of the sale at
the wellhead, minehead, or mine of oil, gas, or other minerals from such real
property.

 
o
Where the Property includes goods that are or are to become fixures, or standing
timber, or as-extracted collateral:  The legal description of the real property
on which such Property is or will be located is (provide legal description or
other sufficient description of real property): 
___________________________________
The record owner of the real property (if other than debtor) is (provide name of
record owner of real property, other than debtor).

 
 
 
 

--------------------------------------------------------------------------------

 
 
SECURITY AGREEMENT (CONT.)
 
If this agreement covers timber to be cut, minerals (including oil and gas),
fixtures or crops growing or to be grown, enter real estate description and
record owner information: 
____________________________________________________________
This property will be used for a  o  personal   x  business  o  
agricultural     _____________ purposes.  Borrower/Owner State of
organization/registration (if applicable).  TENNESSEE.
 
ADDITIONAL TERMS OF THE SECURITY AGREEMENT
 
GENERALLY.  This agreement secures this note and any other debt I have with you,
now or later.  However, it will not secure other debts if you fail with respect
to such other debts, to make any required disclosure about this security
agreement or if you fail to give any required notice of the right of rescission.
If property described in this agreement is located in another state, this
agreement may also, in some circumstances, be governed by the law of the state
in which the Property is located.
 
NAME AND LOCATION.  My name indicated on page 1 is my exact legal name.  If I am
an individual, my address is my principal residence.  If  I am not an
individual, my address is the location of my chief executive offices, or sole
place of business.  If I am an entity organized and registered under state law,
my address is located in the state in which I am registered, unless otherwise
indicated on page 2.  I will provide verification of registration and location
upon your request.  I will provide you with at least 30 days notice prior to any
change in my name, address, or state of organization or registration.
 
OWNERSHIP AND DUTIES TOWARD PROPERTY - I represent that I own all of the
Property, or to the extent this is a purchase money security interest I will
acquire ownership of the Property with the proceeds of the loan. I will defend
it against any other claim.  Your claim to the Property is ahead of the claims
of any other creditor.  I agree to do whatever you require to protect your
security interest and to keep your claim in the Property ahead of the claims of
other creditors.  I will not do anything to harm your position.  I will not use
the Property for a purpose that will violate any laws or subject the Property to
forfeiture or seizure.
 
I will keep books, records and accounts about the Property and my business in
general. I will let you examine these records at any reasonable time.  I will
prepare any report or accounting you request, which deals with the Property.
 
I will keep the Property in my possession and will keep it in good repair and
use it only for the purpose(s) described on page 1 of this agreement.  I will
not change this specified use without your express written permission.  I
represent that I am the original owner of the Property and, if I am not, that I
havel provided you with a list of prior owners of the Property.
 
I will pay all taxes and charges on the Property as they become due.  You have
the right of reasonable access in order to inspect the Property.  I will
immediately inform you of any loss or damage to the Property.
 
If I fail to perform any of my duties under this security agreement, or any
mortgage, deed of trust, lien or other security interest, you may without notice
to me perform the duties or cause them to be performed.  Your right to perform
for me shall not create an obligation to perform and your failure to perform
will not preclude you from exercising any of our other rights under the law or
this security agreement.
 
PURCHASE MONEY SECURITY INTEREST - For the sole purpose of determining the
extent of a purchase money security interest arising under this security
agreement: (a) payments on any nonpurchase money loan also secured by this
agreement will not be deemed to apply to the Purchase Money Loan, and (b)
payments on the Purchase Money Loan will be deemed to apply first to the
nonpurchase money portion of the loan, if any, and then to the purchase money
obligations in the order in which the items of collateral were acquired or if
acquired at the same time, in the order selected by you.  No security interest
will be terminated by application of this formula.  "Purchase Money Loan" means
any loan the proceeds of which, in whole or in part, are used to acquire any
collateral securing the loan and all extensions, renewals, consolidations and
refinancing of such loan.
 
PAYMENTS BY LENDER:  You are authorized to pay, on my behalf, charges I am or
may become obligated to pay to preserve or protect the secured property (such as
property insurance premiums).  You may treat those payments as advances and add
them to the unpaid principal under note secured by this agreement or you may
demand immediate payment of the amount advanced.
 
INSURANCE - I agree to buy insurance on the Property against the risks and for
the amounts you require and to furnish you continuing proof of coverage.  I will
have the insurance company name you as loss payee on any such policy.  You may
require added security if you agree that insurance proceeds may be used to
repair or replace the Property.  I will buy insurance from a firm licensed to do
business in the state where the property is located.  The firm will be
reasonably acceptable to you.  The insurance will remain in force until the
Property is released from this agreement.  If I fail to buy or maintain the
insurance (or fail to name you as loss payee) you may purchase it yourself.
 
WARRANTIES AND REPRESENTATIONS.  If this agreement includes accounts, I will not
settle any account for less than its full value without your written
permission.  I will collect all accounts until you tell me otherwise.  I will
keep the proceeds from all the accounts and any goods which are returned to me
or which I take back in trust for you.  I will not mix them with any other
property of mine.  I will deliver them to you at your request. If you ask me to
pay you the full price on any returned items or items retaken by myself, I will
do so.  You may exercise my rights with respect to obligations of any account
debtors, or other persons obligated on the Property, to pay or perform, and you
may enforce any security interest that secures such obligations.
 
If this agreement covers inventory, I will not dispose of it except in my
ordinary course of business at the fair market value for the Property, or at a
minimum price established between you and me.
 
If this agreement covers farm products I will provide you, at your request, a
written list of the buyers, commission merchants or selling agents to or through
whom I may sell my farm products.  In addition to those parties named on this
written list, I authorize you to notify at your sole discretion any additional
paries regarding your security interest in my farm products.  I remain subject
to all applicable penalties for selling my farm products in violation of my
agreement with you and the Food Security Act.  In this paragraph the terms farm
products, buyers, commission merchants and selling agents have the meanings
given to them in the Federal Food Security Act of 1985.
 
If this agreement covers chattel paper or instruments, either as original
collateral or proceeds of the Property, I will note your interest on the face of
the chattel paper or instruments.
 
REMEDIES - I will be in default on this security agreement if I am in default on
any note this agreement secures or if I fail to keep any promise contained in
the terms of this agreement.  If I default, you have all of the rights and
remedies provided in the note and under the Uniform Commercial Code.  You may
require me to make the secured property available to you at a place which is
reasonably convenient.  You may take possession of the secured property and sell
it as provided by law.  The proceeds will be applied first to your expenses and
then to the debt.  I agree that 10 days written notice sent to my last known
address by first class mail will be reasonable notice under the Uniform
Commercial Code.  My current address is on page 1.
 
You may demand immediate payment of the debt(s) if the debtor is not a natural
person and without your prior written consent: (1) a beneficial interest in the
debtor is sold or transferred, or (2) there is a change in either the identiy or
number of members of a partnership, or (3) there is a change in ownership of
more than 25 percent of the voting stock of a corporation.
 
FILING AND PERFECTION OF SECURITY INTEREST - I authorize you to file a financing
statement covering the Property.  I will comply with, facilitate, and otherwise
assist you in connection with obtaining possession of or control over the
Property for purposes of perfecting your security interest under the Uniform
Commercial Code.
 
A carbon, photographic or other reproduction of this security agreement or the
financing statement covering the Property described in this agreement may be
used as a financing statement where allowed by law.  Where permitted by law, you
may file a financing statement which does not contain my signature, covering the
Property secured by this agreement.
 
ADDITIONAL TERMS OF THE NOTE
 
DEFINITIONS - As used on pages 1 and 2, "x" means the terms that apply to this
loan "I," me" or "my" means each Borrower who signs this note and each other
person or legal entity (including guarantors, endorsers, and sureties) who
agrees to pay this note (together referred to as "us").  "You," "your" or
"Secured Party" means the Lender and its successors and assigns.  All references
to "this note" or "this agreement" or "this loan" shall mean this Univerasal
Note and Security Agreement.
 
APPLICABLE LAW - This note will be governed by the laws of the United States,
and to the extent not inconsistent therewith, the laws of the State of
Tennessee.  Any term of this agreement which is contrary to applicable law will
not be effective, unless the law permits you and me to agree to such variation. 
If any provision of this agreement cannot be enforced according to its terms,
this fact will not affect the enforceability of the remainder of this
agreement.  No modification of this agreement may be made without your express
written consent.  Time is of the essence in this agreement.
 
COMMISSIONS OR OTHER REMUNERATION - I understand and agree that any insurance
premiums paid to insurance companies as part of this note will involve money
retained by you or paid back to you as commissions or other remuneration.  In
addition, I understand and agree that some other payments to third parties as
part of this note may also involve money retained by you or paid back to you as
commissions or other remuneration.
 
PAYMENTS - Each payment I make on this note will first reduce the amount I owe
you for charges which are neither interest nor principal.  The remainder of each
payment will then reduce accrued unpaid interest, and then unpaid principal.  If
you and I agree to a different application of payments, we will describe our
agreement on this note.  I may prepay a part of, or the entire balance of this
loan without penalty, unless we specify to the contrary on this note. Any
partial prepayment will not excuse or reduce any later schedule payment until
this note is paid in full (unless, when I make the prepayment, you and I agree
in writing to the contrary).
 
INTEREST - Interest accrues on the principal remaining unpaid from time to time,
until paid in full.  If I receive the principal in more than one advance, each
advance will start to earn interest only when I receive the advance.  The
interest rate in effect on this note at any given time will apply to the entire
principal advanced at that time.  You and I may provide in this agreement for
accrued interest not paid when due to be added to principal.  Notwithstanding
anything to the contrary, I do not agree to pay and you do not intend to charge
any rate of interest that is higher than the maximum rate of interest you could
charge under applicable law for the extension of credit that is agreed to in
this note (either before or after maturity).  If any notice of interest accrual
is sent and is in error, we mutually agree to correct it, and if you actually
collect more interest than allowed by law and this agreement, you agree to
refund it to me.
 
INDEX RATE - The index will serve only as a device for setting the interest rate
on this note.  You do not guarantee by selecting this index, or the margin, that
the interest rate on this note will be the same rate you charge on any other
loans or class of loans you make to me or other borrowers, or that it is the
lowest rate charged on any type of loan by you.
 
ACCRUAL METHOD - The amount of interest that I will pay on this loan will be
calculated using the interest rate and accrual method stated on page 1 of this
note.  For the purpose of interest calculation, the accrual method will
determine the number of days in a "year".  If no accrual method is stated, then
you may use any reasonable accrual method for calculating interest.
 
POST MATURITY RATE - For purposes of deciding when the "Post Maturity Rate"
(shown on page 1) applies, the term "maturity" means the date of the last
scheduled payment indicated on page 1 of this note or the date you accelerate
payment on the note, whichever is earlier.  Nothing contained herein shall be
construed as a commitment to extend or renew or as an acquiescence to any
failure to make any payment when due.
 
 
 

--------------------------------------------------------------------------------

 
 
ADDITIONAL TERMS OF THE NOTE (CONT.)
 
SINGLE ADVANCE LOANS - If this is a SingleXadvance loan, you and I expect that
you will make only one advance of principal.  However, you may add other amounts
to the principal if you make any payments described in the "PAYMENTS BY LENDER"
paragraph, or if we have agreed that accrued interest not paid when due may be
added to principal.
 
MULTIPLE ADVANCE LOANS - If  this is a multiple advance loan, you and I expect
that you will make more than one advance or principal.  If this is closed and
credit, repaying a part of this principal will not entitle me to additional
credit.
 
SET-OFF - I agree that you may set-off any amount due and payable under this
note against any right I have to receive money from you.
"Right to receive money from you" means:
(1) any deposit account balance I have with you;
(2) any money owed to me on an item presented to you or in your possession for
collection or exchange; and
(3) any repurchase agreement or other non deposit obligation.
"Any amount due and payable under this note" means the total amount of which you
are entitled to demand payment, under the terms of this note at the time you
set-off.  This total includes any balance the due date for which you properly
accelerate under this note.
If my right to receive money from you is also owned by someone who has not
agreed to pay this note, your right of set-off will apply to my interest in the
obligation and to any other amounts I could withdraw on my sole request or
endorsement.  Your right of set-off does not apply to an account or other
obligation where my rights are only as a representative. It also does not apply
to any Individual Retirement Account or other tax-deferred retirement account.
You will not be liable for the dishonor of any check when the dishonor occurs
because you set-off this debt against any of my accounts.  I agree to hold you
harmless from any such claims arising as a result of your exercise of your right
to set-off.
 
DEFAULT - I will be in default if any one or more of the following occur:  (1) 
I fail to make a payment under this note on time or in the amount due; (2) I
fail to keep the Property Insured, if required; (3) I fail to pay, or keep any
promise, on any debt or agreement I have with you; (4) any other creditor of
mine attempts to collect any debt I owe him through court proceedings; (5) I
die, am declared incompetent; make an assignment for the benefit of creditors,
or become insolvent (either because my liabilities exceed my assets or I am
unable to pay my debts as they become due);(6) I make any written statement or
provide any financial information that is untrue or inaccurate at the time it
was provided; (7) I do or fail to do something which causes you to believe you
will have difficulty collecting the amount I owe you; (8) any collateral
securing this note is used in a manner or for a purpose which threatens
confiscation by a legal authority; (9) I change my name or assume an additional
name without first notifying you before making such a change; (10) I fail to
plant, cultivate and harvest crops indue season if I am a producer of crops (11)
any loan proceeds are used for a purpose that will contribute to excessive
erosion of highly erodible land or to the conversion of wetlands to produce an
agricultural commodity, as further explained in 7 C.F.R. Part 1940, Subpart G,
Exhibit M..
 
REMEDIES - If I am in default under the terms of this note you have, but are not
limited to, the following remedies:
(1) You may demand immediate payment of all I owe you under this note
(principal, accrued unpaid interest and other accrued unpaid charges).
(2) You may set-off this debt against any right I have to the payment of money
from you, subject to the terms of the "SET-OFF" paragraph herein.
(3) You may demand security, additional security, or additional parties to be
obligated to pay this note as a condition for not using any other remedy.
(4) You may refuse to make advances to me or allow purchases on credit by me.
(5) You may use any remedy you have under state or federal law.
(6)  You may make use of any remedy given to you in any agreement securing this
note.
By selecting any one or more of these remedies you do not give up your right to
use later any other remedy.  By waiving your right to declare an event to be a
default, you do not waive your right to consider later the event a default if it
continues or happens again.
 
COLLECTION COSTS AND ATTORNEY'S FEES - I agree to pay all costs of collection,
replevin or any other or similar type of cost if I am in default.  In addition,
if you hire an attorney to collect this note, I also agree to pay any fee you
incur with such attorney plus court costs (except where prohibited by law).  To
the extent permitted by the United States Bankruptcy Code, I also agree to pay
the reasonable attorney's fees and costs you incur to collect this debt as
awarded by any court exercising jurisdiction under the Bankrupty Code.
 
WAIVER - I give up my rights to require you to do certain things. I will not
require you to:
(1) demand payment of amounts due (presentment);
(2) obtain official certification of nonpayment (protest); or
(3) give notice that amounts due have not been paid (notice of dishonor).
 
I waive any defenses I have based on suretyship or impairment of collateral.  To
the extent permitted by law, I also waive all personal property exemptions in
the property securing this loan.
 
OBLIGATIONS INDEPENDENT - I understand that I must pay this note even if someone
else has also agreed to pay it (by, for example, signing this form or a separate
guarantee or endorsement).  You may sue me alone, or anyone else who is
obligated on this note, or any number of us together, to collect this note.  You
may do so without any notice that it has not been paid (notice of dishonor). 
You may without notice release any party to this agreement without releasing any
other party.  If you give up any of your rights, with or without notice, it will
not affect my duty to pay this note.  Any extension of new credit to any of us,
or renewal of this note by all or less than all of us will not release me from
my duty to pay it. (Of course, you are entitled to only one payment in full.)  I
agree that you may at your option extend this note or the debt represented by
this note, or any portion of the note or debt, from time to time without limit
or notice and for any term without affecting my liability for payment of this
note.  I will not assign my obligation under this agreement without your prior
written approval.
 
CREDIT INFORMATION - I agree and authorize you to obtain credit information
about me from time to time (for example, by requesting a credit report) and to
report to others your credit experience with me (such as a credit reporting
agency).  I agree to provide you, upon request, any financial statement or
information you may deem necessary.  I warrant that the financial statements and
information I provide to you are or will be accurate, correct and complete.
 
NOTICE - Unless otherwise required by law, any notice to me shall be given by
delivering it or mailing it by first class mail addressed to me at my last known
address.  My current address is on page 1.  I agree to inform you in writing of
any change in my address.  I will give any notice to you by mailing it first
class to your address stated on page 1 of this agreement, or to any other
address that you have designated.
 
RECORD RETENTION - I acknowledge and agree that you may from time to time retain
information about me and documents I sign, including, but not limited to, this
note and documents related to this loan (collectively, the "documents")
electronically (such as in optical, digital or other electronic storage and
retrieval system) and destroy the original documents.  You and I agree and
intend that any copy of any document produced by us from the electronic media
shall have the legal force and effect as the original documents for all purposes
and in all circumstances, including, but not limited to, collection,
admissibility, authentication, or any other legal purpose.
 
SIGNATURES:  I AGREE TO THE TERMS OF THIS AGREEMENT (INCLUDING THOSE ON PAGES 1,
2 AND 3).  I have received a copy on today's date.
 
 
Signature for Borrower(s):
 
FRONTIER BEVERAGE COMPANY, INC.
 
BY:  /s/ Terry Harris
TERRY HARRIS, PRESIDENT
 Signature for Borrower(s);
 
EMPIRE FOOD BROKERS, INC.
 
BY:  /s/ David Harris
DAVID HARRIS VICE PRESIDENT

 
 
Signed /s/ Ron Schneiter for Lender
Officer Name Ron Schneiter
 
 
 

--------------------------------------------------------------------------------

 
 
[image5.jpg]
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
FRONTIER BEVERAGE COMPANY, INC.
EMPIRE FOOD BROKERS, INC.
1937 HARBOR AVE
MEMPHIS, TN  38113
BORROWER'S NAME AND ADDRESS
TRUST ONE BANK
1715 AARON BRENNER DR
MEMPHIS, TN  38120
LENDER'S NAME AND ADDRESS
 
Line of Credit No. 17602784/10
Date  June 23, 2010
Max  2010 Credit Amt.  150,000.00
Loan Ref. No.

 
 
You have extended to me a line of credit in the amount of **ONE HUNDRED FIFTY
THOUSAND DOLLARS AND ZERO CENTS** $150,000.00
You will make loans to me from time to time until 5:00 p.m. on December 08,
2010.  Although the line of credit expires on that date, I will remain obligated
to perform all my duties under this agreement so long as I owe you any money
advanced according to the terms of this agreement, as evidenced by any note or
notes I have signed promising to repay these amounts.
 
This line of credit is an agreement between you and me.  It is not intended that
any third party receive any benefit from this agreement, whether by direct
payment, refinance for future payment or in any other manner.  Chis agreement is
not a letter of credit.
 
1.  AMOUNT:  This line of credit is:
 
x
 OBLIGATORY:  You may not refuse to make a loan to me under this line of credit
unless one of the following occurs:

a.  I have borrowed the maximum amount available to me;
b. This line of credit has expired:
c.  I have defaulted on the note (or notes) which show my indebtendess under
this line of credit;
d. I have violated any terms of this line of credit or any note or other
agreement entered into in connection with this line of credit;
e.  _____________________________________________.
o
  DISCRETIONARY;  You may refuse to make a loan to me under this line of credit
once the aggregate outstanding advances equal or exceed $______________.

 
Subject to the obligatory or discretionary limitations above, this line of
credit is:
x OPEN-END (Business or Agricultural only):  I may borrow up to the maximum
amount or principal more than one time.
o CLOSED-END:  I may borrow up to the maximum only one time.
 
2. PROMISSORY NOTE: I will repay any advances made according to this line of
credit agreement as set out in the promissory note, I signed on June 23, 2010,
or any note(s) I sign at a later time which represent advances under this
agreement.  The note(s) set(s) out the terms relating to maturity, interest
rate, repayment and advances. If indicated on the promissory note, the advances
will be made as follows:  UPON REQUEST OF CUSTOMER AND APPROVAL OF LOAN OFFICER.
 
3.  RELATED DOCUMENTS:  I have signed the following documents in connection with
this line of credit and note(s) entered into in accordance with this line of
credit:
 
/x/ Security Agreement - 06-23-2010
/ / mortgage dated
/ / guaranty dated
 
4.  REMEDIES:  If I am in default on the note(s) you may:
a.  Take any action as provided in the related documents;
b.  without notice to me, terminate this line of credit.
By selecting any of these remedies you do not give up your right to later use
any other remedy.  By deciding not to use any remedy should I default, you do
not waive your right to later consider the event a default if it happens again.
 
5.  COSTS AND FEES:  If you hire an attorney to enforce this agreement I will
pay your reasonable attorney's fees, where permitted by law.  I will also pay
your court costs and costs of collection where permitted by law.
 
6.  COVENANTS:  For as long as this line of credit is in effect or I owe you
money for advances made in accordance with the line of credit, I will do the
following:
a.  maintain books and records of my operations relating to the need for this
line of credit;
b.  permit you or any of your representatives to inspect and/or copy these
records;
c. provide to you any documentation requested by you which support the reason
for making any advance under this line of credit;
d.  permit you to make any advance payable to the seller (or seller and me) of
any items being purchased with that advance;
e.  _________________________________
 
7.  NOTICES:  All notices or other correspondence with me should be sent to my
address states above.  The notice or correspondence shall be effective when
deposited in the mail, first class, or delivered to me in person.
 
8.  MISCELLANEOUS:  This line of credit may not be changed except by a written
agreement signed by you and me.  The law of the state in which you are located
will govern this agreement.  Any term of this agreement which is contrary to
applicable law will not be effective, unless the law permits you and me to agree
to such a vanation.
 
 
FOR THE LENDER
 
/S/ Ron Schneiter
Ron Schneiter
Title Vice President
SIGNATURES:  I AGREE TO THE TERMS OF THIS LINE OF CREDIT.  I HAVE RECEIVED A
COPY ON TODAY'S DATE.
 
FRONTIER BEVERAGE COMPANY, INC.
By:  /s/ Terry Harris
TERRY HARRIS PRESIDENT
 
By:
 
EMPIRE FOOD BROKERS, INC.
By:  /s/ David Harris
DAVIED HARRIS VICE PRESIDENT

 
 
 
 
 